Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 25, 26, 28, 29, 34, 35, 36 and 38-41 are pending in the application. Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 25, 26, 28, 29, 34, 35, 36 and 38-41 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on April 16th, 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 62/469,987 and 62/523,154, fail to provide adequate support or enablement in 
The disclosures of the provisional applications fail to disclose several definitions/options instantly claimed including the following:
The option for R1 to be (C3-C7)carboxyclyl-NR3-(C1-C4)alkyl- or 4-7 membered monocyclic heterocyclyl-NRe-(C1-C4)alkyl-;
The optional substituent groups of the groups in item (b) including –C(=O)NH2, -C(=O)NH(C1-C4)alkyl, etc.;
The definition of R4 that includes options such as ring-alkyl groups, phenoxy, heteroaryloxy, etc. that are not disclosed in the provisional applications; 
The list of optional substituents for R4 groups that includes methylenedioxy and carbocyclyl groups;
The definition of R5 that is similarly broadened as in the definition of R4;
The definition of Ra1 that includes heterocyclyl groups;
The options for R1 in claims 34 and 35 that are not depicted in claims 34 and 35 of the ‘154 provisional application or claims 33 and 34 of the ‘987 provisional application such as options including six membered rings; 
The species of instant claim 36 that are not disclosed in claim 36 of the ‘154 provisional application or claim 35 of the ‘987 provisional application such as options including six membered rings as part of R1.
Since at least part of each of instant claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 25, 26, 28, 29, 34, 35, 36 and 38-41 is affected by an issue above, the earliest effective filing date of these claims is March 9th, 2018. It is noted that priority is determined on a claim-by-claim basis rather than a subject matter-by-subject matter basis.
Claim Objections
	In claim 1, there appears to be a comma missing after “heteroaryl” and before “aryl(C1-C4)alkyl-“ in definition of R5 (second line).
	The word “or” should be added between the last two options of claim 21.
The word “is” should be added to the second line of claim 35 before the colon.
Claims 34-36 do not appear to end in a period.
The following two options in claim 35 appearing in the first and second lines:

    PNG
    media_image1.png
    63
    141
    media_image1.png
    Greyscale
,
    PNG
    media_image2.png
    82
    123
    media_image2.png
    Greyscale
,
are recited twice as follows in the third to last line of the claim:

    PNG
    media_image3.png
    94
    251
    media_image3.png
    Greyscale

One of the two instances for each should be deleted. Similarly, claim 35 recites the following structure twice in the third and fourth to last lines of the claim:

    PNG
    media_image4.png
    207
    138
    media_image4.png
    Greyscale

One instance should be deleted.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "and wherein any […] (C3-C7)carbocyclyl-(C1-C4)alkyl- […] of R1" in lines 8 and 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 28 does not appear to provide for this general option and it is therefore unclear if the instance cited above was erroneously stated or if the definition of R1 contains an omission.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 encompasses the option for phenyl to be substituted by (C1-C6)alkyl whereas parent claim 1 only provides for substituents to be (C1-C4)alkyl.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It is suggested that Applicant either convert claim 13 to independent form or narrow the scope of claim 13 since broadening the scope of claim 1 would appear to introduce new matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13, 15, 16, 21, 22, 28, 34 and 38 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by International Application Publication No. WO 2017/023894 A1 by Saiah et al.
The prior art teaches the following compound on page 65:

    PNG
    media_image5.png
    193
    189
    media_image5.png
    Greyscale
.
The compound above reads on formula I where A is hydrogen, B is R1 where R1 is C6 cycloalkyl substituted by Z1 where Z1 is –NRb3Rc3 where Rb3 and Rc3 are hydrogen, R2, R3, R4 and R6 are hydrogen and R5 is C1 alkoxy. These definitions read on instant claims 1, 12, 13, 15, 16, 21, 22, 28 and 34 (seventh to last option). Regarding instant claim 38, the prior art teaches working up the product with water where water is a pharmaceutically acceptable vehicle. Applicant is further directed to the various species on pages 66 and 67 that contain analogous structures and would additionally read on instant claims.

Claim(s) 1, 12, 13, 15, 16, 18, 19, 21, 22, 28, 29, 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,238,215 by Zenitz.
The prior art teaches compounds of the following general formula:


    PNG
    media_image6.png
    227
    403
    media_image6.png
    Greyscale
.
As examples of the structure, the prior art teaches Table 6 in column 22 that depicts “compounds of Formulas Ia and Ic” where compounds labeled with an asterisk correspond to Formula Ic including the following Examples:

    PNG
    media_image7.png
    289
    1249
    media_image7.png
    Greyscale

The compounds above would read on formula I where A is hydrogen, B is R1 where R1 is 6-membered monocylic heterocyclyl-C3 alkyl, which is (for Examples 106-108) substituted by Z2 where Z2 is C1 alkyl substituted by Z1 or (for Example 109) substituted by Z1 where Z1 is –NRb3Rc3 where Rb3 and Rc3 are hydrogen or C2 alkyl, and R2, R3, R4, R5 and R6 are hydrogen. These definitions read on instant claims 12, 13, 15, 16, 18, 19, 21, 22, 28 and 29. Regarding instant claims 38 and 40, the prior art teaches administering compounds of Examples 106 and 107 to mice in Example 210, see lines 50-63 of column 29, and lines 1-11 of column 30. These experiments would at least appear to result in mixtures with water, which is a pharmaceutically acceptable vehicle. Regardless, the prior art teaches compositions in column 13, lines 33-60. Regarding instant claim 40, these claims recites “inhibiting a bacterial .

Claim(s) 1, 12, 13, 15, 16, 18, 19, 21, 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellemin et al. Eur J. Med. Chem. 1996, 31, 123-132.
The prior art teaches compounds of the following general formula on page 124 (Scheme 1):

    PNG
    media_image8.png
    292
    295
    media_image8.png
    Greyscale
.
As a specific example, the prior art teaches compound 2o in Table II where R1 is methyl, R2 is hydrogen, R3 is (CH3)2N(CH2)2 and R4 is hydrogen, which compound would have the following structure:

    PNG
    media_image9.png
    408
    480
    media_image9.png
    Greyscale
.
1 where R1 is C4 alkyl substituted by two instances –NRb2Rc2 where Rb2 and Rc2 are either hydrogen or C1 alkyl, R2 is methyl, and R3, R4, R5 and R6 are hydrogen. These definitions read on instant claims 1, 12, 13, 15, 16, 18, 19, 21, 22, 25 and 26. 

Claim(s) 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22 and 25 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olgen et al. Journal of Enzyme Inhibition and Medicinal Chemistry 2013, 28, 58-64.
The prior art teaches compounds of the following general formula on page 59:

    PNG
    media_image10.png
    330
    530
    media_image10.png
    Greyscale
.
The compounds above would read on formula I where one of A and B is hydrogen and the other is –C(=O)N(Ra1)-R1 or –C1 alkyl-C(=O)N(Ra1)R1 where Ra1 is hydrogen and R1 is C2 or C3 alkyl substituted by –NRb2Rc2 where Rb2 and Rc2 are either hydrogen, C1 alkyl, C2 alkyl or C3 alkyl, R2, R3, R4, R5 and R6 are hydrogen. These definitions read on instant claims 1, 3, 11 (compounds 1-7), 12, 13, 15, 16, 18, 19, 21, 22 and 25. Regarding instant claim 38, the prior . 

Claim(s) 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 25, 26, 28, 29, 34, 35, 36 and 38-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Application Publication No. WO 2019/005841 A1 by Sagong et al., which claims priority to U.S. Provisional Application No. 62,525,079, filed June 26th, 2017. As noted above, the earliest effective filing date of the instant claims is March 9th, 2018.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The prior art teaches methods of treating or preventing a bacterial infection in an animal by administering a compound alone or in combination with additional compounds where the additional compounds anticipate the instant claims. Claim 4 of the prior art (page 131) recites the same genus as instant claim 1 and claim 8 of the prior art (page 137) recites the same 2-pyrrolidinyl-CH2-NH2 groups in claim 8 of the prior art case would read on instant claims 28 and 29. Regarding instant claims 38-41, claim 1 of the prior art is directed to methods of treating or preventing a bacterial infection in an animal where claim 4 of the prior art recites using two compounds that would both appear to be antibacterial. Regarding instant claim 38, the prior art teaches the use of vehicles on, for instance, page 6, lines 14-16. Support for the subject matter cited above can be found in the corresponding claims of the provisional application or page 3, lines 10-12. 

Claim(s) 1, 12, 13, 15, 16, 18, 19, 21, 22, 25 and 38-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Application Publication No. WO 2019/099402 A1 by Parhi et al., which claims priority to U.S. Provisional Application No. 62/586,003, filed November 14th, 2017. As noted above, the earliest effective filing date of the instant claims is March 9th, 2018.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 
The prior art teaches compounds that anticipate the instant claims. The fourth compound on page 130 of the prior art would be embraced by the variables of instant claim 1 where A is R1 where R1 is C2 alkyl substituted by –NRb2Rc2 where Rb2 and Rc2 are hydrogen, B is hydrogen and R2-R6 are hydrogen. The compound reads on instant claims 1, 12, 13, 15, 16, 18, 19, 21, 22 and 25. Regarding instant claims 38-41, claims 43, 47, 48 and 58 of the prior art recite analogous limitations or methods and where instant claim 40 would only appear to reciting the mode of action of the compounds being administered. Support for the subject matter cited above can be found in the corresponding claims of the provisional application or page 3, lines 10-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, 15, 16, 18, 19, 21, 22, 28, 29 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,238,215 by Zenitz.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The prior art teaches compounds of the following general formula:


    PNG
    media_image6.png
    227
    403
    media_image6.png
    Greyscale
.
As examples of the structure, the prior art teaches Table 6 in column 22 that depicts “compounds of Formulas Ia and Ic” where compounds labeled with an asterisk correspond to Formula Ic including the following Examples:

    PNG
    media_image7.png
    289
    1249
    media_image7.png
    Greyscale

The compounds above would read on formula I where A is hydrogen, B is R1 where R1 is 6-membered monocylic heterocyclyl-C3 alkyl, which is (for Examples 106-108) substituted by Z2 where Z2 is C1 alkyl substituted by Z1 or (for Example 109) substituted by Z1 where Z1 is –NRb3Rc3 where Rb3 and Rc3 are hydrogen or C2 alkyl, and R2, R3, R4, R5 and R6 are hydrogen. These definitions read on instant claims 12, 13, 15, 16, 18, 19, 21, 22, 28 and 29. Regarding instant claims 38 and 40, the prior art teaches administering compounds of Examples 106 and 107 to mice in Example 210, see lines 50-63 of column 29, and lines 1-11 of column 30. These experiments would at least appear to result in mixtures with water, which is a pharmaceutically acceptable vehicle. Regardless, the prior art teaches compositions in column 13, lines 33-60. Regarding instant claim 40, these claims recites “inhibiting a bacterial 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 12, 13, 15, 16, 18, 19, 21, 22, 28, 29, 38 and 40 where anticipation is epitome of obviousness. The prior art does not explicitly teach a composition reading instant claim 39 or co-administering according to instant claim 41.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches that the compounds of the prior art have the following properties in column 29:

    PNG
    media_image11.png
    150
    609
    media_image11.png
    Greyscale

Accordingly, the prior art teaches that the compounds possess anti-bacterial properties. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose (i.e. as antibacterial agents). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination. It is further noted that instant claims 39 and 41 do not place any limitation on the types of antibacterial agents such that even mixtures of the specific examples of the .

Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 25, 26, 28, 29, 34, 35, 36 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2019/099402 A1 by Parhi et al., which claims priority to U.S. Provisional Application No. 62/586,003, filed November 14th, 2017. As noted above, the earliest effective filing date of the instant claims is March 9th, 2018.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed 
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art claims compounds of a particular formula in claim 1 on page 123 and recites methods of treating or preventing a bacterial infection in an animal in, for instance, claim 48 using a combination of a compound of claim 1 and a bacterial efflux pump inhibitor. Regarding options for the bacterial efflux pump inhibitor, the prior art teaches the following generic structure in claim 51 (page 135):

    PNG
    media_image12.png
    183
    198
    media_image12.png
    Greyscale
.
The definitions found in claim 51 of the prior art appear to be largely similarly or at least sub-generic to those instantly claimed in claim 1. Support for the disclosure above can be in claim 39 of the ‘003 provisional application. The method being practice would appear to be the same as instantly claims 40 and 41 where a compound is being administered to treat of preventing a bacterial infection.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach an explicit embodiment of the prior art formula IV that was reduced to practice. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	A person having ordinary skill in the art would have at least been led to several species instantly claimed in view of the guidance set forth in the prior art disclosure. For instance, the prior art teaches a general formula IV on page 31 alone with the broad definitions on pages 31 and 32. The prior 

    PNG
    media_image13.png
    208
    594
    media_image13.png
    Greyscale
.
Regarding particular sub-generic definitions for the variables above, the prior art teaches an embodiment where R3C is hydrogen or 4-fluorophenyl (page 33, line 30), an embodiment where R4C is hydrogen or several ring options on page 34, lines 8-10, an embodiment where R5C is hydrogen or 4-fluorphenyl (page 34, line 17) and an embodiment where R6C is hydrogen or 4-fluorophenyl (page 34, line 24). Furthermore, the prior art teaches the following options for R1C on page 35, line 25:

    PNG
    media_image14.png
    333
    851
    media_image14.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have had strong guidance regarding particular embodiments that would be expected to be useful as bacterial efflux pump inhibitors including where a particular aryl ring is found at any of the R positions on the six-member portion of the indole according to the preferred embodiments and where hydrogen is found at the remaining positions along with the permutations of the structures above for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 13, 15, 16, 18, 19, 21, 22, 25 and 38-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 10, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42, 43, 47, 48 and 58 of copending Application No. 16/763,521 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance the fourth compound of claim 42 of the copending case would be embraced by the variables of instant claim 1 where A is R1 where R1 is C2 alkyl substituted by –NRb2Rc2 where Rb2 and Rc2 are hydrogen, B is hydrogen and R2-R6 are hydrogen. The compound reads on instant claims 1, 12, 13, 15, 16, 18, 19, 21, 22 and 25. Regarding instant claims 38-41, claims 43, 47, 48 and 58 recite analogous limitations or methods and where instant claim 40 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 25, 26, 28, 29, 34, 35, 36 and 38-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 14, 21, 23, 26, 28, 34 and 55 of copending Application No. 16/626,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite methods of using compounds that anticipate the instant claims. Claim 4 of the copending case recites the same genus as instant claim 1 and claim 8 of the copending case recites the same species as instant claim 36. The first compound in claim 8 of the copending case would meet the limitations of instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 25, 26, 34, 35 and 36. Regarding the remaining instant claims the species having –CH2-pyrrolidinyl-CH2-NH2 groups in claim 8 of the copending case would read on instant claims 28 and 29. Regarding instant claims 38-41, claim 1 of the copending case is directed to methods of treating or preventing a bacterial infection in an animal where claim 1 of the copending recites using two compounds that would both appear to be antibacterial. Regarding instant claim 38, a person having ordinary skill in the art would have been motivated to add a vehicle for ease of administration and formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626